Citation Nr: 0619022	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  94-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for trigeminal 
neuralgia and tic douloureux, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for left facial 
paralysis, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

4.  Entitlement to a rating in excess of 10 percent for 
dizziness and loss of balance associated with trigeminal 
neuralgia.

5.  Entitlement to a rating in excess of 10 percent for loss 
of sense of taste associated with left facial paralysis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to May 
1987.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1997, the Board remanded 
the case to the RO for further evidentiary development.  


FINDING OF FACT

In a statement received in April 2006, the veteran indicated 
that he wished to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issues entitlement to higher disability 
evaluations for his service-connected trigeminal neuralgia 
and tic douloureux; left facial paralysis; cervical spine 
disability; dizziness and loss of balance; and loss of sense 
of taste have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).
  
The record reflects that the veteran perfected an appeal of 
rating decisions that denied increased ratings for his 
service-connected trigeminal neuralgia and tic douloureux, 
and service-connected left facial paralysis.  The veteran 
also appealed the denial of higher initial disability ratings 
for his cervical spine disability; dizziness and loss of 
balance; and loss of sense of taste.  In October 2005, the 
originating agency awarded a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  Thereafter, in April 2006, the veteran 
submitted a statement expressing his desire to withdraw his 
appeal.  The Board finds that this statement qualifies as a 
valid withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.  


ORDER

The appeal for higher disability evaluations for trigeminal 
neuralgia and tic douloureux; left facial paralysis; cervical 
spine disability; dizziness and loss of balance; and loss of 
sense of taste is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


